DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 has no dependency shown and the examiner cannot ascertain what claim 42 is intended to be dependent upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
            
Claims 23-26, 30-36, 39-40, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Vilar (US 9089742 B2) in view of Yeager (US 20140038751 A1).    
            
Claims 27-29, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Vilar (US 9089742 B2) in view of Clark (US 4046131 A) and Yeager (US 20140038751 A1). 
            
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Vilar (US 9089742 B2) in view of Macedo (US 20100250024 A1) and Yeager (US 20140038751 A1). 
            
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Vilar (US 9089742 B2) in view of Jenkins (US 6241628 B1) and Macedo (US 20100250024 A1) and Yeager (US 20140038751 A1).
            
Regarding claim 23, Vilar teaches A tennis ball retriever for retrieving a tennis ball on a tennis court and for controllably releasing the ball during a match between at least two players, said retriever having a fore end and an aft end, comprising a chassis;   See Abstract, Fig. 2.     
Vilar does teach wheels mounted on said chassis;  See Fig. 2, 17, 17a.         
Vilar does teach a drive system coupled to at least one wheel; See 1:39+.         
Vilar does teach a means for steering the retriever;  See 17a.         
Vilar does teach a receiver for receiving retriever control signals; See 4:59+.         
Vilar does teach a retriever processor-controller, having inputs for receiving control and data input signals and outputs for retriever command and control signals,  See 4:59+.         
Vilar does teach said processor-controller being programmed with instructions that upon execution generate output signals based on the input signals for controlling the retriever; See 4:59+.         
Vilar does teach an on-board power supply; and See 5:60+.         
Vilar does teach a pair of longitudinally-extending sidewalls spaced mutually apart to thereby define a fore ball collection space therebetween having a width sufficient to receive and release a ball and terminating in a fixed opening at the fore end of the retriever to allow unimpeded ball transit therethrough into and out of the ball collection space during ball retrievals; and See Fig. 2.         
Yeager does teach at least one ball support within the collection space.  See Fig. 11.         
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 24, Vilar teaches further comprising a means for identifying a ball for collection.   See 6:1+.      
            
Regarding claim 25, Vilar teaches wherein the means for identifying a ball for collection is selected from the group consisting of a first ball proximity sensor and a camera.   See 6:1+.      
            
Regarding claim 26, Yeager teaches wherein said at least one ball support is a ball tray sized to hold at least two balls thereon.   See Fig. 11.     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 27, Yeager teaches wherein the retriever further comprises at least a second ball proximity sensor See [0061+].     
Clark does teach and at least one active detent positioned alongside said collection space, and said processor-controller includes programmed instructions that upon execution generate output signals selectively activating and deactivating said at least one active detent based on said second ball proximity sensor input signals for controlled collections and releases of a ball.  See 5:49+.         
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Clark to provide control means to control a ball passing from a collection area to being launched (See 6:1+). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]), further the proximity sensor would allow the user to determine if a ball is ready to be launched.
            
Regarding claim 28, Clark teaches wherein said at least one active detent is a solenoid.   See 5:49+.      
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Clark to provide control means to control a ball passing from a collection area to being launched (See 6:1+). 
            
Regarding claim 29, Clark teaches wherein said at least one active detent comprises a pair of mutually opposing solenoids with each said solenoid thereby positioned on an opposing sidewall portion of the ball collection space.   See 5:49+ (Clark teaches two opposing pulleys which is easily substituted with two solenoids instead to provide the restriction required).
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Clark to provide control means to control a ball passing from a collection area to being launched (See 6:1+). 
            
Regarding claim 30, Vilar teaches wherein the retriever further comprises a means for determining a location of the retriever with an output connected to an input of the processor-controller, and further comprising the processor-controller being programmed with instructions that upon execution process the retriever location input signal into a retriever control output signal for directing the retriever to collect and detain the tennis ball within the ball collection space until the ball release, move to the ball release location on the tennis court, release the tennis ball horizontally along the court surface toward the target, and return to the standby position.   See 2:48+, 3:57+.     
            
Regarding claim 31, Vilar teaches further comprising outwardly-flared tips for deflecting a ball into the ball collection space.   See Fig. 2 (18).     
            
Regarding claim 32, Yeager teaches further comprising a horizontal ball ejector positioned aft in the ball collection space for ejecting a ball therefrom in a horizontal direction along the playing surface.   See [0085].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 33, Yeager teaches further comprising a vertical ball ejector for releasing a collected ball in a vertical direction.   See [0085].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 34, Vilar teaches wherein the processor-controller is further programmed with instructions that upon execution and based on the retriever ball release location determination compute a retriever return path and output a corresponding control signal directing the retriever to move to an established off-court standby location following a ball release.   See 2:48+.      
            
Regarding claim 35, Vilar teaches A tennis ball retrieval system for retrieving and controllably releasing a tennis ball on a tennis court and for controllably releasing the ball during a match between at least two players, comprising:  See Abstract, Fig. 2.     
Vilar does teach (i) a retriever having a fore end and an aft end, comprising a chassis; See Fig. 2.         
Vilar does teach wheels mounted on said chassis; See Fig. 2, 17, 17a.         
Vilar does teach a drive system coupled to at least one wheel; See 1:39+.         
Vilar does teach a means for steering the retriever; See 17a.         
Vilar does teach a receiver for receiving retriever control signals; See 4:59+.         
Vilar does teach a retriever processor-controller, having inputs for receiving control and data input signals and outputs for retriever command and control signals, said processor-controller being programmed with instructions that upon execution generate output signals based on the input signals for controlling the retriever; See 4:59+.         
Vilar does teach an on-board power supply; See 5:60+.         
Vilar does teach a pair of longitudinally-extending sidewalls spaced mutually apart to thereby define a fore ball collection space therebetween having a width sufficient to receive and release a ball and terminating in a fixed opening at the fore end of the retriever to allow unimpeded ball transit therethrough into and out of the ball collection space during ball retrievals; and See Fig. 2.         
Yeager does teach at least one ball support within the collection space; and See Fig. 11.         
Vilar does teach (ii) a remote control for signaling to and controlling the retriever. See 4:59+.         
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 36, Vilar teaches wherein the remote control includes a voice command capability for directing retriever actions.   See 6:9+.      
            
Regarding claim 37, Macedo teaches further comprising a docking station for docking the retriever at a standby location, and a means for attaching and securing the docking station to a net post.   See [0059+] "unloading dock".    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Macedo to provide a dock with means to recharge batteries (See [0059+]).    
            
Regarding claim 38, Jenkins teaches further comprising a wheeled frame with the retriever securable thereon and having the means for attaching and securing the frame to a net post included thereon.   See Fig. 11.     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Jenkins to allow the frame to be attached to other items.  This would be akin to utilizing a rope or chain to attach the frame to a post and is a simple use of an attachment means commonly known in the art.
            
Regarding claim 39, Vilar teaches further comprising (i) a ball locator and tracker for locating a ball and providing an output data stream identifying the ball location, and (ii) a transmitter for transmitting the ball location data stream to the receiver, and wherein the processor-controller includes programming instructions that upon execution direct the retriever to the ball location.   See 2:48+, 3:57+.     
            
Regarding claim 40, Vilar teaches A method for retrieving a tennis ball during a match between two or more players, comprising: providing a retriever for collecting a ball on a sports playing surface and for controllably releasing the ball, said retriever having a fore end and an aft end, comprising a chassis; See Abstract, Fig. 2.     
Vilar does teach wheels mounted on said chassis; See Fig. 2, 17, 17a.         
Vilar does teach a drive system coupled to at least one wheel; See 1:39+.         
Vilar does teach a means for steering the retriever; See 17a.         
Vilar does teach a receiver for receiving retriever control signals; See 4:59+.         
Vilar does teach a means for determining a location of the retriever; See 2:48+, 3:57+.         
Vilar does teach a retriever processor-controller, having inputs for receiving control and data input signals and outputs for retriever command and control signals, See 4:59+.         
Vilar does teach said processor-controller being programmed with instructions that upon execution generate output signals based on the input signals for controlling the retriever, and the processor-controller is programmed with instructions that upon execution process the retriever location input signal into a retriever control output signal for directing the retriever to move to a programmed ball release location and release the ball in accordance with the processed programmed instructions in a calculated direction and with a calculated velocity toward a target location;  See 2:48+, 3:57+.         
Vilar does teach an on-board power supply; and See 5:60+.         
Vilar does teach longitudinally-extending sidewalls spaced mutually apart to thereby define a fore ball collection space therebetween having a width sufficient to receive and release a ball and terminating in a fixed opening at the fore end of the retriever to allow unimpeded ball transit therethrough into and out of the ball collection space during ball retrievals; and See Fig. 2.         
Yeager does teach at least one ball support within the collection space See Fig. 11.         
Vilar does teach (ii) a remote control; See 4:59+.         
Vilar does teach directing the retriever via the remote control to collect a ball; directing the retriever to a computed release point pursuant to the processor-controller programmed instructions; and releasing the ball from the retriever at a computed speed and direction toward a target location. See 2:48+, 3:57+.         
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 41, Yeager teaches wherein the ball support comprises a ball tray sized to support at least two balls thereon, said retriever further comprises means for identifying a ball for collection, at least one ball proximity sensor See Fig. 11, [0061+].     
Yeager does teach and at least one active detent positioned alongside said collection space, and said processor controller includes programmed instructions that upon execution generate output signals selectively activating and deactivating said at least one active detent based on said at least one ball proximity sensor input signals for controlled collections and releases of a ball, See Fig. 11 (38).         
Clark does teach and further comprising the steps of: identifying a ball for collection, and collecting, retaining, and releasing the ball toward the target during a retrieval by selectively activating and deactivating said at least one active detent based on the ball proximity sensor input signals during the retrieval.   See 5:49+.         
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Clark to provide control means to control a ball passing from a collection area to being launched (See 6:1+). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 43, Yeager teaches wherein the retriever further comprises a horizontal ball ejector, and further comprising the step of releasing a collected ball horizontally along the playing surface toward the target.   (See [0085]).     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).
            
Regarding claim 44, Yeager teaches wherein the retriever further comprises a vertical ball ejector, and further comprising the step of releasing a collected ball vertically. See [0085].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Vilar with Yeager to provide a game ball launcher which can generate shot dynamics that include different trajectories capable of what a human opponent can impart to the ball (See [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711